TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-22-00383-CV



                                       C. G., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee


                 FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
         NO. 20-0720, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                           MEMORANDUM OPINION


PER CURIAM

              The Texas Department of Family and Protective Services has filed an agreed

motion to abate this appeal “so the parties can attempt to reach a conclusion on this matter.” In

the alternative, the Department requests an extension of its briefing deadline. After reviewing

the motion and the record, we agree that the cause should be abated. We therefore grant the

motion, abate this appeal, remand the matter for further proceedings, and need not reach

movant’s request for an extension of the briefing deadline. The parties are instructed to file a

joint status update on or before November 9, 2022. Failure to do so may result in dismissal of

the appeal.
Before Chief Justice Byrne, Justices Triana and Smith

Abated and Remanded

Filed: October 10, 2022




                                               2